Exhibit FOR IMMEDIATE RELEASE For TIB information, contact: Edward V. Lett 239.263.3344 or Stephen J. Gilhooly 239.659.5876 For Barron Collier or Lutgert information, contact: Dolly Roberts 239.261.6800 TIB Financial Corp. Announces Closing of $10.1 Million Strategic Investment by Leading Southwest Floridians Naples, FL., March 11, 2008 TIB Financial Corp (NASDAQ: TIBB) has completed a major strategic initiative under which two of Southwest Florida’s prominent families and their related business enterprises will become shareholders and two representatives will join the Board of Directors of TIB.The investors, who are members and representatives of the Barron Gift Collierfamily, the Lutgert family, and their related business interests have purchased 1.2 million shares of common stock and warrants to purchase an additional 1.2 million shares of common stock. Gross proceeds from the investment are $10.1 million. Aggregate ownership of TIB by each family group is limited to 9.9% of outstanding shares. “We are pleased the Collier and Lutgert families and their associates have invested in TIB Financial Corp.This strategic alliance reflects their confidence in not only the growth opportunities of Southwest Florida, but more importantly in the continuance of the growth strategy being executed by TIB,” stated Edward V. Lett, CEO and President of TIB Financial Corp. TIB’s growth strategy has involved several bold moves into new markets and into the offering of new services.TIB acquired The Bank of Venice in early 2007 and just recently completed the acquisition of local investment management firm, Naples Capital Advisors.To complement the Naples Capital Advisors acquisition, TIB Trust Company has been formed, an application for trust powers has been filed with the State regulators, and a private banking initiative has been developed and implemented in the past 90 days. To support the bank’s growing lending efforts, several local and experienced commercial and residential lenders have been added to the Southwest Florida market.Additionally, a new branch office located near Southwest Florida International Airport and Florida Gulf Coast University in Fort Myers is slated to open later in 2008.“We are excited about how TIB is positioned to take full advantage of the opportunities that will develop in each of our markets going forward,” said Lett. Paul J.
